DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.

Allowable Subject Matter
Claims 1 and 7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggest a permanent magnet motor generator, particularly for a supply of electrical loads and/or batteries of vehicles, connectable to at least a driving shaft of a motor, comprising: at least a rotor element rotating around an axis of rotation; at least a stator element contained inside said rotor element, or containing said rotor element, and coaxial to said rotor element; detection means comprising Hall probes for detecting an intensity of a magnetic field flow of said permanent magnet motor generator, the detection means being operatively connected to an inverter device, with said detection means being adapted to provide a value relating to an angular position of said rotor element with respect to said stator element; wherein said plurality of permanent magnets are associated with said rotor element in a configuration of a Halbach array type to define a magnetic coupling to said plurality of stator windings, wherein said inverter device is adapted to activate rotation and adjustment of a rotation speed of said driving shaft, wherein said detection means are associated with the stator element so that an angular distance between each of the Hall probes with respect to the stator element is dependent on a number of the plurality of stator slots, a number of phases, and a number of the plurality of permanent magnets associated with the rotor element, and wherein the Hall probes provide said inverter device with said angular position of said rotor element with respect to said stator element, and depending on said angular position, said inverter device is adapted to regulate the poly-phase power supply line connected to said stator element during a start-up phase of the permanent magnetic motor generator.
Regarding claim 7, the prior art as a whole, either alone or in combination, fails to teach or suggest a permanent magnet motor generator, particularly for a supply of electrical loads and/or batteries of a motorcycle, connectable to at least a driving shaft of a motor, comprising: at least a rotor element rotating around an axis of rotation; at least a stator element contained inside said rotor element, or containing said rotor element, and coaxial to said rotor element; wherein said plurality of permanent magnets are associated with said rotor element in a configuration of a Halbach array type to define a magnetic coupling to said plurality of stator windings, wherein said inverter device is adapted to activate rotation and adjustment of a rotation speed of said driving shaft, wherein the permanent magnet motor generator is configured to provide high breakaway torque during start-up while maintaining low overall dimensions, wherein the permanent magnet motor generator is configured to reduce magnetic induction in said rotor element and increasing magnetic induction to the stator element and to an air gap without requiring any increase in outer dimensions and overall dimensions of the rotor element, and wherein the permanent magnet motor generator is configured to reduce losses due to dissipation in the rotor element and increase magnetic induction to the air gap which permits reducing a thickness of the stator element and the overall dimensions of the permanent magnet motor generator and to increase performance of the permanent magnet motor generator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832